Citation Nr: 1243317	
Decision Date: 12/18/12    Archive Date: 12/27/12

DOCKET NO.  03-01 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant; K. M-C.


ATTORNEY FOR THE BOARD

N. J. Nardone, Associate Counsel

INTRODUCTION

The Veteran served on active duty from December 1971 to December 1974. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that, in pertinent part, denied the Veteran's claim for service connection for a psychiatric disorder. 

This appeal was previously before the Board and the Board remanded the claim in February 2006, September 2009, and August 2011 for additional development.  The case has been returned to the Board for further appellate consideration. 

In December 2005, a Video Conference hearing before a Veterans Law Judge was held at the RO.  A transcript of that hearing is of record. 

In July 2011, the Board notified the Veteran that the Veterans Law Judge who conducted the December 2005 hearing is no longer employed by the Board. The Board offered the Veteran the opportunity to testify at another hearing, and requested that he elect whether to have another hearing.  In correspondence received during July 2011, the Veteran requested that he be scheduled for a Travel Board hearing.  In correspondence received by the RO in July 2012, the Veteran's representative indicated that the Veteran requested a video conference hearing instead.  Such a hearing was scheduled for October 9, 2012; however, in correspondence received by the RO in October 2012, the Veteran indicated that he wished to cancel his video conference hearing.  Accordingly, his hearing request is deemed withdrawn.  38 C.F.R. § 20.704(d) (2012).

The Board notes that, in addition to the paper claims file, there is a paperless, electronic claims file associated with the Veteran's claim.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

After a review of the record, the Board observes that further development is required prior to adjudicating the Veteran's claim.

The Veteran contends that he is entitled to service connection for an acquired psychiatric disorder, to include PTSD, as being due to service or service-connected disability.

Initially, the Board notes that the Veteran is currently represented by the Disabled American Veterans, and VA Form 21-22 appointing such service organization as the Veteran's representative has been associated with the claims file.  However, in correspondence received by the RO in October 2012, the Veteran indicated that he did "not need D.A.V. to assist [with] claim."  It is unclear whether the Veteran intended to revoke his appointment of the Disabled American Veterans as his representative.  On remand, the RO/AMC should clarify whether the Veteran desires to revoke his appointment of the Disabled American Veterans as his representative. 

Further, with regards to his claim of entitlement to service connection for PTSD, the Board notes that when a claimant seeks service connection for PTSD, based on in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident.  38 C.F.R. 
§ 3.304(f)(5).  Stated alternatively, corroboration of the claimed personal assault dated contemporaneously with the incident is not required to substantiate the incident.  Instead, examples of such evidence include, but are not limited to: records from law enforcement authorities; rape crisis centers; mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  38 C.F.R. § 3.304(f)(5). 

Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  Id.  

For personal assault PTSD claims, an after-the-fact medical opinion can serve as the credible supporting evidence of the stressor.  38 C.F.R. § 3.304(f)(5).  Under this regulation, VA may submit any evidence it receives to a mental health professional for an opinion as to whether a personal assault occurred.  Stated otherwise, in a claim of service connection for a psychiatric disorder that is alleged to have been caused by a personal assault, the absence of historical validation of the in-service incident is not necessarily fatal to the claim.  Rather, a VA mental health care provider may express an opinion as to whether, given all evidence of record, the claimed in-service assault occurred.

In this case, service treatment records are negative for complaint, treatment, or diagnosis of a psychiatric disorder.  A November 1974 separation examination revealed a normal clinical psychiatric evaluation.  In his report of medical history at that time the Veteran denied any depression or excessive worry or nervous trouble of any sort.  Service personnel records show he served in Korea as an armor crewman.  An August 1972 evaluation report noted a high score for operating and maintaining communications equipment and average or low scores in all other areas.  Reports show the Veteran was disciplined in December 1973 for possession of marijuana, in March 1974 for a period of absence without leave, and in May 1974 for additional periods of absence without leave.  An August 1974 evaluation report noted an average score for individual combat activities and low or very low scores in all other areas.  In a signed statement of disagreement from a July 1974 evaluation report the Veteran stated his belief that he felt he had not been treated as the soldier he was capable of being and that he had lost interest in the military.  He requested that he be discharged for the good of the service. 

In statements in support of his claim the Veteran asserted that he had been kicked in the head while sleeping in front of his tank by a captain during active service and that that he was constantly harassed and assaulted by a "Turrot Fag."  He stated these events occurred during service in Korea in 1973.  He claimed the incident involving his having been kicked in the head occurred in October 1973.  He stated, in essence, that he knew of no available witnesses to these events and knew of no other evidence to substantiate his claims.  The Board also notes that the Veteran has endorsed a history of heavy alcohol consumption, in-service heroin and marijuana use, and current marijuana use.

The Board also notes that a June 2005 VA examination report noted the Veteran relayed several incidents of experiences in service of a very traumatic nature.   The Veteran reported having had multiple head injuries during his lifetime, including one involving an assault while in the service.  The examiner stated that it did appear that the Veteran had some symptoms related to PTSD, if not the full disorder.  It was the opinion of the examiner that the Veteran did exhibit genuine symptoms of PTSD in relating some of the stressors.  The diagnoses included rule out PTSD.  

The June 2005 VA examiner also noted that the Veteran's service-connected tinnitus was one significant stressor fueling his depression; however, it is unclear if the claims file was reviewed or if depression was believed to have been caused by the service-connected disability or to have been aggravated by it to some degree.  The diagnoses also included depressive disorder secondary to multiple medical conditions.

Other records show the Veteran was awarded Social Security Administration (SSA) disability benefits effective from October 1996 because of personality disorders.  The medical records contained in the claims file include various diagnoses, including adjustment disorder, depression, and psychosis not otherwise specified.  

In light of the above, further VA examination is required to determine whether a current acquired psychiatric disorder, to include PTSD, is related to service, or due to a service-connected disability.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (requirement under the VCAA for warranting a VA examination, that the evidence "indicates" that the veteran's disability "may" be associated with the veteran's service, is a low threshold). 

Pursuant to the Board's September 2009 remand, the Veteran was scheduled for a VA examination to obtain an opinion as to whether the Veteran has an acquired psychiatric disorder, to include PTSD, as a result of an event during active service or that was caused or aggravated by a service-connected disability.  Such examination was scheduled in February 2011 at the VA Medical Center (VAMC) in Manchester, New Hampshire; however, documents in the claims file reveal that the Veteran reported being unable to report for such examination because he could not travel far due to a back disability.  A February 2011 notice letter to the Veteran indicates that the VA examination was scheduled at the VAMC in Manchester, New Hampshire because the VAMC in Togus, Maine does not have a psychiatrist.  The Board notes that prior remand instructions required examination by a psychiatrist.  In light of the above, the Board will amend the instructions to include examination by a VA psychiatrist or a VA psychologist, to potentially assist in scheduling the examination at the VAMC in Togus or other VA facility closer than Manchester.  If the examination cannot be conducted at a VA facility, then an attempt to arrange a fee basis examination by a psychiatrist should be made.

Further, the record reflects that the Veteran has received treatment for a psychiatric disorder from several providers, both VA and private.  However, it does not appear that the complete records of such treatment have been associated with the claims file.  Specifically, the Board notes that the claims file contains a VA Form 21-4142, Authorization and Consent to Release Information to the Department of Veterans Affairs, dated in August 2008, in which the Veteran reported receiving treatment from Tri-County Mental Health Services from May 2002 through that time.  However, the Board notes that the letter from VA mailed to Tri-County Mental Health Services requested records dated in October 2000.  Further, the claims file contain a response to such request from Tri-County Mental Health Services indicating that there was no record on file for the specified dates in October 2000, noting that the authorization date had expired, and requesting that the Veteran complete and return an enclosed authorization form.  

While the June 2009 SSOC listed a letter from the Tri-County Mental Health Services received in March 2009 as evidence in the appeal, the RO/AMC failed to request that the Veteran provide the current authorization form requested by Tri-County Mental Health Services, and did not request records for the dates of treatment initially identified by the Veteran.  Further, when contacting the VAMC concerning his missed VA examination, the Veteran mentioned seeing a therapist named Heidi Frank.  After obtaining any necessary authorization for release of treatment records, relevant records should be requested on remand.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  The Board notes the RO/AMC requested records from VAMC Togus, but the Veteran had not been seen there since October 2007.  Records from Manchester VAMC were only requested through August 2006.  It is unclear whether any additional relevant records exist since that date.  Thus, mental health treatment records dating since August 2006 should be requested from the Manchester VAMC.  If no relevant records exist for that period, the claims file should be annotated to reflect such.

Accordingly, the case is REMANDED for the following action:

1.  RO/AMC should clarify whether the Veteran desires to revoke his appointment of the Disabled American Veterans as his representative. 

2.  Ask the Veteran to provide the names, addresses, and dates of treatment of all medical care providers, VA and private, who treated him for a psychiatric disorder, to include Tri-County Mental Health Services and Heidi Frank.  After securing any necessary release, the RO/AMC should obtain copies of relevant treatment records identified by the Veteran which are not duplicates of those already contained in the claims file.  In addition, request relevant mental health treatment records from the VAMC in Manchester New Hampshire dating since August 2006.  If no relevant records exist at this facility for the period in question, the claims file should be annotated to reflect such.  If requested records are not obtained, the Veteran should be notified of such. 

3.  After the above has been completed to the extent possible, schedule the Veteran for a VA mental disorders examination by a psychologist or psychiatrist to determine the nature of the Veteran's current acquired psychiatric disorder and to obtain an opinion as to its possible relationship to active service or service-connected tinnitus.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  If it is not feasible to conduct the VA examination at the closest VA medical center, the RO/AMC should attempt to arrange a fee basis examination by a psychiatrist.  

Following review of the claims file and examination of the Veteran, the examiner should provide a diagnosis for all psychiatric disorders identified.  If PTSD is diagnosed, the examiner should identify the specific stressors upon which the diagnosis is based.  Additionally, the examiner should respond to the following questions: 

a.  Is it is more likely, less likely, or at least as likely as not (50 percent probability) that any currently diagnosed acquired psychiatric disorder (other than a personality disorder) arose during the Veteran's period of active service or is otherwise related to such period of service, to include an alleged personal assault?  In rendering the opinion, the examiner should indicate whether he or she believes that the veteran sustained a personal assault in service as he has alleged and identify any indicators in the service records or other contemporaneous records that support the contention that an assault occurred.

b.  If not caused by the Veteran's period of active service, is it is more likely, less likely, or at least as likely as not (50 percent probability) that any currently diagnosed acquired psychiatric disorder is caused by the Veteran's service-connected tinnitus? 

c.  If not caused by the tinnitus, is any currently diagnosed acquired psychiatric disorder permanently worsened beyond normal progression (aggravated) by the service connected tinnitus?  If so, the examiner should quantify, if possible, the extent to which the acquired psychiatric disorder was aggravated by the service-connected tinnitus.  

The examiner should set forth the complete rationale for all opinions expressed and conclusions reached. 

4.  Following the completion of the above, the RO/AMC should review the evidence and determine whether the Veteran's claim may be granted.  If not, he and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.

Thereafter, the case should be returned to the Board for further appellate consideration, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


